Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and entered into effective as of
January 1, 2013 (“Effective Date”) between TCF FINANCIAL CORPORATION, a Delaware
corporation (the “Company”) and WILLIAM A. COOPER (“Cooper”).

 

RECITALS:

 

WHEREAS, the Company is a bank holding company and Cooper is now and has been
Chairman of the Board of the Company; and

 

WHEREAS, Cooper has been elected Chief Executive Officer of the Company
effective July 26, 2008; and

 

WHEREAS, Cooper and the Company are parties to an Amended and Restated Agreement
dated as of January 25, 2012 (the “Prior Employment Agreement”);

 

WHEREAS, Cooper and the Company wish to enter into this Agreement effective as
of the Effective Date to provide for the amendment and restatement of the Prior
Employment Agreement to be consistent with the terms provided in the Company’s
other employment agreements entered into effective the date hereof with two
other senior executive officers of the Company;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:

 

1.         Employment and Duties. During the term of this Agreement as set forth
in paragraph 2 below, Cooper shall be employed as Chief Executive Officer of the
Company with overall responsibility for the business and affairs of the Company
and Cooper’s powers and authority shall be superior to those of any other
officer or employee of the Company or its subsidiaries. If elected, Cooper also
agrees to continue to serve as Chairman of the Board of Directors of the
Company. In discharging such duties and responsibilities, Cooper may also serve
as an executive officer and/or director of any direct or indirect subsidiary of
the Company (collectively, the “TCF Subsidiaries”). During the term of this
Agreement, Cooper shall apply on a substantially full-time basis (allowing for
usual vacations and sick leave) all of his skill and experience to the
performance of his duties in his positions with the Company and the TCF
Subsidiaries. It is understood that Cooper may have other business investments
and participate in other business ventures which shall not interfere or be
inconsistent with his duties under this Agreement. Cooper shall perform his
duties at the Company’s principal executive offices in Wayzata, Minnesota or at
such other location as may be mutually agreed upon by Cooper and the Company;
provided that Cooper shall travel to other locations at such times as may be
necessary for the performance of his duties under this Agreement.

 

2.         Term of Employment. This Agreement shall commence on the Effective
Date and shall continue through December 31, 2015.

 

--------------------------------------------------------------------------------


 

3.         Compensation and Benefits. During the term of this Agreement, Cooper
shall be entitled to the following compensation and benefits:

 

(a)        Base Salary, Bonus. Cooper shall receive:

 

(i)                                  Effective January 1, 2012, a base salary of
One Million Five Hundred Thousand Dollars ($1,500,000.00) or such other amount
as the Board of Directors of the Company may from time to time determine,
payable in accordance with the Company’s customary payroll practices; and

 

(ii)                              Such bonus as may be awarded from time to time
by the Board of Directors or Compensation Committee of the Company.

 

Cooper shall not receive director’s fees paid to non-employee directors or an
annual fee for serving as Chairman.

 

(b)        Stock Incentives. Cooper has received stock options and restricted
stock under the terms and conditions set forth in a Restricted Stock Agreement
and Non-Solicitation/ Confidentiality Agreement dated February 16, 2011 between
the Company and Cooper and a Performance Based Restricted Stock Agreement and
Non-Solicitation/ Confidentiality Agreement dated January 17, 2012 between the
Company and Cooper (collectively, the “Restricted Stock Agreements”) and a
Non-Qualified Stock Option Agreement dated July 31, 2008 between the Company and
Cooper (the “Option Agreement”) (the Option Agreement collectively with the
Restricted Stock Agreements are referred to as the “Award Agreements”) pursuant
to the Amended and Restated TCF Financial Incentive Stock Program, as amended
and restated effective January 1, 2011 (the “TCF Incentive Stock Program”).
Additional awards, if any, of stock options, restricted stock and stock
appreciation rights would be made under any stock based plan from time to time
adopted by the Company (the “Stock Plans”) as from time to time determined by
the Board of Directors or Compensation Committee of the Company.

 

(c)        Reimbursement of Expenses. The Company shall reimburse Cooper for all
business expenses properly documented, including without limitation, Cooper’s
legal fees incurred in the preparation of this Agreement. Any such payments
shall be made no later than 2 ½ months after the end of the calendar year in
which the expense was incurred.

 

(d)       Aircraft. Cooper shall be entitled to use of the Company’s corporate
aircraft at the Company’s expense, provided that Cooper shall be responsible for
all individual income taxes resulting from his use of the aircraft for
non-business travel.

 

(e)        Other Benefits. Cooper shall be entitled to participate in and shall
be included in any employee benefit plan, pension plan, supplemental employee
retirement plan, fringe benefit programs or similar plan of the Company now
existing or established hereafter to the extent that he is eligible under the
general provisions thereof.

 

(f)        Perquisites. Cooper shall be entitled to other perquisites provided
to executive officers, subject to annual review by the Compensation Committee of
the Board of Directors.

 

2

--------------------------------------------------------------------------------


 

Payment of perquisites, if any, shall be made no later than 2 ½ months after the
end of the calendar year in which Cooper was entitled to such payments.

 

(g)        Return of Compensation under Section 304 of the Sarbanes-Oxley Act.
Notwithstanding anything in this Agreement to the contrary, in the event of a
restatement of financial results by the Company, the Audit Committee of the
Board of Directors shall determine (after reasonable notice to Cooper and an
opportunity for Cooper, together with his legal counsel, to be heard before the
Audit Committee) whether or not repayment of any compensation is required under
Section 304 of the Sarbanes-Oxley Act. If the Audit Committee determines that
such repayment is required, the Committee shall make a demand for repayment by
Cooper of any bonus or other incentive-based or equity-based compensation, and
any profits realized from the sale of TCF stock or other TCF securities, which
are required to be returned to the Company as a result of Section 304 of the
Sarbanes-Oxley Act. Cooper shall promptly tender such repayment unless he
disputes the findings of the Audit Committee.

 

4.         Termination of Employment.

 

(a)        Termination without Cause. The Company may terminate Cooper’s
employment without Cause at any time and for any lawful reason upon thirty (30)
days advance written notice to Cooper. In the event Cooper’s employment with the
Company is terminated by the Company without Cause during the term of this
Agreement prior to a Change of Control and subject to Cooper having executed and
delivered to the Company a general release in the Company’s customary form,
Cooper shall be entitled to a lump sum amount equal to three times Base Salary
(as set forth in paragraph 3) payable within thirty (30) days after the date of
termination. In the event Cooper’s employment with the Company is terminated by
the Company without Cause during the term of this Agreement upon or after a
Change of Control and subject to Cooper having executed and delivered to the
Company a general release in the Company’s customary form, Cooper shall be
entitled to a lump sum amount equal to three times Annual Base Salary (as set
forth in paragraph 3) plus three times the annual bonus (which annual bonus is
assumed to be equal to the Annual Base Salary) payable within thirty (30) days
after the date of termination. In addition to the above payments, in the event
of a termination of the Cooper’s employment by the Company without Cause whether
before, upon or after a Change of Control and such termination occurs after the
end of the Company’s fiscal year but prior to the payment of any annual bonus
payable to Cooper under the bonus program applicable to such fiscal year, the
Company shall pay Cooper the annual bonus earned by Cooper under such bonus
program when bonuses are paid to other recipients under such bonus program, but
not later than 2½ months after the end of the calendar year in which the
termination occurs. If Cooper timely elects to continue Cooper’s group health
and dental insurance coverage pursuant to applicable COBRA/continuation law and
the terms of the respective benefit plans, the Company shall pay, on Cooper’s
behalf, the monthly premiums for such coverage for the lesser of twelve (12)
months or such time as Cooper’s COBRA/continuation rights expire.

 

(b)        Termination for Good Reason by Cooper. By following the procedure set
forth in paragraph 4(d), Cooper shall have the right to terminate his employment
with the Company for “Good Reason” in the event there is: (i) any material
diminution in the scope of Cooper’s authority and responsibility, including,
without limitation, as a result of a reallocation of

 

3

--------------------------------------------------------------------------------


 

Cooper’s job duties, (provided, however, in the event of any illness or injury
which disables Cooper from performing his duties, the Company may reassign
Cooper’s duties to one or more other employees until Cooper is able to perform
such duties); (ii) a material diminution in Cooper’s base compensation (salary,
bonus opportunity, benefits or perquisites); (iii) a material change in
geographic location at which Cooper must perform the services; (iv) Cooper is
required to report to a supervisor other than the Company’s Board of Directors;
or (v) any other action or inaction that constitutes a material breach by the
Company of this Agreement. If the employment of Cooper is terminated by him for
Good Reason prior to a Change of Control and subject to Cooper having executed
and delivered to the Company a general release in the Company’s customary form,
Cooper shall be entitled to a lump sum amount equal to three times Base Salary
(as set forth in paragraph 3) payable within thirty (30) days after the date of
termination. If the employment of Cooper is terminated by him for Good Reason
upon or after a Change of Control and subject to Cooper having executed and
delivered to the Company a general release in the Company’s customary form,
Cooper shall be entitled to a lump sum amount equal to three times Annual Base
Salary (as set forth in paragraph 3) plus three times the annual bonus (which
annual bonus is assumed to be equal to the Annual Base Salary) payable within
thirty (30) days after the date of termination. In addition to the above
payments, in the event of a termination of the Cooper’s employment by Cooper for
Good Reason whether before, upon or after a Change of Control and such
termination occurs after the end of the Company’s fiscal year but prior to the
payment of any annual bonus payable to Cooper under the bonus program applicable
to such fiscal year, the Company shall pay Cooper the annual bonus earned by
Cooper under such bonus program when bonuses are paid to other recipients under
such bonus program, but not later than 2½ months after the end of the calendar
year in which the termination occurs. If Cooper timely elects to continue
Cooper’s group health and dental insurance coverage pursuant to applicable
COBRA/continuation law and the terms of the respective benefit plans, the
Company shall pay, on Cooper’s behalf, the monthly premiums for such coverage
for the lesser of twelve (12) months or such time as Cooper’s COBRA/continuation
rights expire.

 

(c)        Termination for Cause by the Company. Termination for “Cause” shall
include the following: (i) engaging in willful and recurring misconduct in not
following the legitimate and legal directions of the Board of Directors of the
Company after fair and specific written warning; (ii) conviction of a felony and
all appeals from such conviction have been exhausted; (iii) engaging in habitual
drunkenness after fair written warning; (iv) excessive absence from work which
absence is not related to disability, illness, sick leave or vacations after
fair written warning; or (v) engaging in continuous conflicts of interest
between his personal interests and the interests of the Company after fair
written warning.

 

(d)       Notice and Right to Cure. In the event Cooper proposes to terminate
his employment for Good Reason under paragraph (4)(b) above, Cooper shall first
provide written notice to the Company of the existence of the condition
described as Good Reason in paragraph 4(b) above not more than 90 days after the
initial existence of the condition. The Company will have an opportunity to
correct any curable situation to the reasonable satisfaction of Cooper within
the period of time specified in the notice which shall not be less than thirty
(30) days. If such correction is not so made or the circumstances or situation
is such that it is not curable, Cooper may, within thirty (30) days after the
expiration of the time so fixed within which to

 

4

--------------------------------------------------------------------------------


 

correct such situation (but not more than two years after the initial existence
of the Good Reason), give written notice to the Company that his employment is
terminated for Good Reason effective forthwith.

 

(e)        Definition of Change of Control. For the purposes of this Agreement a
“Change of Control” shall be deemed to have occurred if

 

(i)         any “person” as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities.
For purposes of this clause (a), the term “beneficial owner” does not include
any employee benefit plan maintained by the Company that invests in the
Company’s voting securities; or

 

(ii)        during any period of two (2) consecutive years there shall cease to
be a majority of the Board comprised as follows: individuals who at the
beginning of such period constitute the Board or new directors whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved; or

 

(iii)       the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 70% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets; provided, however,
that no change in control will be deemed to have occurred if such merger,
consolidation, sale or disposition of assets, or liquidation is not subsequently
consummated.

 

5.         Covenant Not to Compete; Non-Solicitation Covenant.

 

(a)        Covenant Not to Compete. During Cooper’s employment under this
Agreement, Cooper agrees that he will not directly or indirectly substantially
compete with the Company, TCF National Bank or their subsidiaries, including but
not limited to TCF Inventory Finance, Inc., Winthrop Resources, Inc. TCF
Equipment Finance, Inc., and Gateway One Lending & Finance, LLC, (the “TCF
Companies”) in the Relevant Market. The “Relevant Market” is the States within
the United States and the Provinces in Canada where any of the TCF Companies are
doing business or have done business during Cooper’s employment under this
Agreement.

 

(b)        Non-Solicitation Covenant. During Cooper’s employment under this
Agreement and (i) for one (1) year following a termination of Cooper without
Cause by the Company or a termination by Cooper for Good Reason if no Change of
Control has occurred at the time of such

 

5

--------------------------------------------------------------------------------


 

termination or (ii) for two (2) years following a termination of Cooper without
Cause by the Company or a termination by Cooper for Good Reason if a Change in
Control occurs prior to or upon such termination, Cooper agrees that, except
with the prior written permission of the Board of Directors of the Company, he
will not: (x) offer to hire, entice away, or in any manner attempt to persuade
any officer, employee, or agent of any of the TCF Companies to discontinue his
or her relationship with any of the TCF Companies, and (y) directly or
indirectly solicit, divert, take away or attempt to solicit any business of any
of the TCF Companies as to which Cooper has acquired any knowledge during the
term of his employment with any of the TCF Companies.

 

(c)        Remedies. If Cooper commits a breach, or threatens to commit a
breach, of any of the provisions of this paragraph 5, the Company shall have the
right of specific performance in addition to any rights and remedies otherwise
available at law or in equity.

 

6.         Section 280G.

 

(a)        Certain Payment Reductions. Anything to the contrary notwithstanding,
the amount of any payment, distribution or benefit made or provided by the
Company to or for the benefit of Cooper in connection with a change in control
of the Company or the termination of Cooper’s employment with the Company,
whether payable pursuant to this Agreement or any other agreement between Cooper
and the Company or with any person constituting a member of an “affiliated
group” (as defined in Section 280G(d)(5) of the Internal Revenue Code of 1986,
as amended (the “Code”)) with the Company or with any person whose actions
result in a change of control of the Company (such foregoing payments or
benefits referred to collectively as the “Total Payments”), shall be reduced
(but not below zero) by the amount, if any, necessary to prevent any part of the
Total Payments from being treated as an “excess parachute payment” within the
meaning of Section 280G(b)(1) of the Code, but only if and to the extent such
reduction will also result in, after taking into account all applicable state
and federal taxes (computed at the highest marginal rate) including Cooper’s
share of F.I.C.A. and Medicare taxes and any taxes payable pursuant to
Section 4999 of the Code, a greater after-tax benefit to Cooper than the
after-tax benefit to Cooper of the Total Payments computed without regard to any
such reduction. For purposes of the foregoing, (i) no portion of the Total
Payments shall be taken into account which in the opinion of tax counsel
selected by the Company and acceptable to Cooper does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code;
(ii) any reduction in payments shall be computed by taking into account that
portion of Total Payments which constitute reasonable compensation within the
meaning of Section 280G(b)(4) of the Code in the opinion of such tax counsel;
(iii) the value of any non-cash benefit or of any deferred cash payment included
in the Total Payments shall be determined by the Company in accordance with the
principles of Section 280G(d)(3)(iv) of the Code; and (iv) in the event of any
uncertainty as to whether a reduction in Total Payments to Cooper is required
pursuant to this paragraph, the Company shall initially make the payment to
Cooper and Cooper shall be required to refund to the Company any amounts
ultimately determined not to have been payable under the terms of this paragraph
6.

 

(b)        Determination of Certain Payment Reductions. Cooper will be permitted
to provide the Company with written notice specifying which of the Total
Payments will be subject to reduction or elimination (the “Reduction Notice”).
But, if Cooper’s exercise of authority pursuant to the Reduction Notice would
cause any Total Payments to become subject to any

 

6

--------------------------------------------------------------------------------


 

taxes or penalties pursuant to Section 409A of the Code or if Cooper fails to
timely provide the Company with the Reduction Notice, then the Company will
reduce or eliminate the Total Payments in the following order:

 

(i)                                  first, by reducing or eliminating the
portion of the Total Payments that are payable in cash and

 

(ii)                              second, by reducing or eliminating the
non-cash portion of the Total Payments,

 

in each case, in reverse chronological order beginning with payments or benefits
under the most recently dated agreement, arrangement or award.

 

Except as set forth in this paragraph 6(b), any Reduction Notice will take
precedence over the provisions of any other plan, arrangement or agreement
governing Cooper’s rights and entitlements to any benefits or compensation.

 

7.         Section 409A of the Internal Revenue Code. The arrangements described
in this Agreement and the Award Agreements are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law. Only to the extent the payments set forth in paragraphs
4(a) and 4(b) of this Agreement are subject to Code Section 409A, and only to
the further extent Cooper is a “specified employee” (within the meaning of
Section 409A), payments of Base Salary or annual bonus as provided in those
paragraphs shall not be made until the date which is six (6) months and one day
after Cooper incurs a “separation of service” (within the meaning of
Section 409A) and on such pay date, the Company shall pay Cooper all payments
that otherwise would have been paid during such six-month period but for
Cooper’s status as a “specified employee.” The parties agree that they will
negotiate in good faith regarding amendments necessary to bring this Agreement
into compliance with the terms of that Section or an exemption therefrom as
interpreted by guidance issued by the Internal Revenue Service. The parties
further agree that to the extent any part of this Agreement fails to qualify for
exemption from or satisfy the requirements of Section 409A, the affected
arrangement may be operated in compliance with Section 409A pending amendment to
the extent authorized by the Internal Revenue Service. In such circumstances the
Company will administer this Agreement in a manner which adheres as closely as
possible to the existing terms and intent of the Agreement while complying with
Section 409A. This paragraph does not restrict the Company’s rights (including,
without limitation, the right to amend or terminate) with respect to this
Agreement to the extent such rights are reserved under the terms of this
Agreement.

 

8.         Attorney’s Fees. In the event of a dispute between the Company and
Cooper relating to Cooper’s services hereunder or the terms or performance of
this Agreement, including, but not limited to, paragraphs 3(g) and 4(d) of this
Agreement, the Company shall promptly pay Cooper’s reasonable expenses of
attorney’s fees and expenses in connection with such dispute upon delivery of
periodic billings for same, provided that (i) Cooper shall promptly repay all
amounts paid under this paragraph 8 at the conclusion of such dispute if the
resolution thereof includes a finding that Cooper did not act in good faith in
the matter in dispute or in the dispute proceeding itself, and (ii) no claim for
expenses of representation shall be submitted by Cooper

 

7

--------------------------------------------------------------------------------


 

unless made in writing to the Board of Directors within 90 days after receipt of
billing for such representation. Any such payment shall be made promptly, and in
any event no later than the end of the calendar year following the year in which
the expense was incurred.

 

9.         Other Benefits. The benefits provided under this Agreement shall,
except to the extent otherwise specifically provided herein, be in addition to,
and not in derogation or diminution of, any benefits that Cooper or his
beneficiary may be entitled to receive under any other plan or program now or
hereafter maintained by the Company or TCF Subsidiaries.

 

10.       Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and Cooper, such obligations have been
assumed by the successor as a matter of law. Cooper’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, Cooper’s
legal representative or other successors in interest, but shall not otherwise be
assignable or transferable.

 

11.       Other Agreements. This Agreement supersedes and replaces as of the
Effective Date all prior agreements or understandings relating to the terms of
Cooper’s service with the Company, including the Prior Employment Agreement,
except as set forth herein. This Agreement does not supersede or replace any
agreement between the Company and Cooper pursuant to any plans or programs of
the Company, including any stock option agreement, restricted stock agreement or
supplemental retirement agreement.

 

12.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

WITNESS:

TCF FINANCIAL CORPORATION

 

 

 

 

/s/ Karen Lawson

 

/s/ Joseph T. Green

 

By:

Joseph T. Green

 

Its:

Senior Vice President, General Counsel and Secretary

 

 

 

 

WITNESS:

 

 

 

 

 

/s/ Karen Lawson

 

/s/ William A. Cooper

 

 

William A. Cooper

 

9

--------------------------------------------------------------------------------